Citation Nr: 0336500	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-17 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to 
include athlete's heart.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that granted the veteran's 
claims of entitlement to service connection for mild 
osteoarthritis of the right knee, mild osteoarthritis of the 
left knee, and for moderate dextro-rotational scoliosis with 
spondylosis and degenerative disc disease at L3-L4, 
evaluating each of these disabilities as 10 percent disabling 
as of February 20, 2001 (the date of the veteran's original 
claim), and denied, in pertinent part, the veteran's claims 
of entitlement to service connection for a heart condition, 
to include athlete's heart (which the RO characterized as 
athlete's heart), and for a bilateral ankle condition; and on 
appeal of a September 2001 rating decision that granted the 
veteran's claims of entitlement to service connection for 
degenerative arthritic changes of the left shoulder, 
evaluating it as 10 percent disabling, and for chronic 
bilateral maxillary sinusitis, evaluating it as zero percent 
disabling (non-compensable), both effective as of February 
20, 2001.

In April 2002, the veteran notified VA that he disagreed with 
the denial of his claim of entitlement to service connection 
for a heart condition, to include athlete's heart and also 
disagreed with the zero percent disabling (non-compensable) 
evaluation assigned to his service-connected sinusitis.  By 
rating decision issued in September 2002, the RO granted the 
veteran's claim of entitlement to an initial disability 
rating in excess of zero percent for sinusitis, to 10 percent 
disabling, effective February 20, 2001.  In the cover letter 
attached to this rating decision, the RO informed the veteran 
that the previous denial of his claim of entitlement to 
service connection for a heart condition, to include 
athlete's heart, had been continued.  In a statement of the 
case furnished to the veteran and his service representative 
in September 2002, the Decision Review Officer concluded that 
no change was warranted in the denial of the veteran's 
service connection claim for a heart condition, to include 
athlete's heart.  On his substantive appeal (VA Form 9) filed 
at the RO in October 2002, the veteran indicated that he was 
limiting his appeal to the issue of entitlement to service 
connection for a heart condition, to include athlete's heart.

It is noted that, in a statement received at the Board in 
December 2002, the veteran filed claims of entitlement to 
service connection for tinnitus and to disability ratings in 
excess of 10 percent for his service-connected moderate 
dextro-rotational scoliosis with spondylosis and degenerative 
disc disease at L3-L4 (which he characterized as chronic low 
back pain) and his service-connected mild osteoarthritis of 
the right and left knees (which he characterized as knee 
swelling and patellar tendonitis).  It appears that the 
veteran also requested that his previously denied claim of 
entitlement to service connection for a bilateral ankle 
condition be reopened (although he incorrectly characterized 
it as a claim of entitlement to a disability rating in excess 
of 10 percent for ankle pain and swelling).  Because the RO 
has not adjudicated any of these claims in the first 
instance, the issues of entitlement to service connection for 
tinnitus and to disability ratings in excess of 10 percent 
for a service-connected low back condition, to include 
moderate dextro-rotational scoliosis with spondylosis and 
degenerative disc disease at L3-L4, a service-connected right 
knee condition, to include mild osteoarthritis, a service-
connected left knee condition, to include mild 
osteoarthritis, and whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection for a bilateral ankle 
condition all are referred back to the RO for appropriate 
disposition.

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim of entitlement to service connection for a 
heart condition, to include athlete's heart (hereinafter, the 
"currently appealed claim").  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the currently appealed claim, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003) (hereinafter, "DAV").  In this regard, it is noted 
that the RO sent the veteran and his service representative a 
letter in March 2001 that purported to comply with the VCAA.  
However, a detailed review of this letter indicates that 
there was no discussion of applicable VA regulations and the 
veteran's claim also was not specifically identified in this 
letter.

In view of the above, this matter is REMANDED for the 
following actions:

1.  With respect to the veteran's claim 
of entitlement to service connection for 
a heart condition, to include athlete's 
heart, the RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.

2.  The RO should contact the veteran 
and/or his service representative and ask 
them to identify all VA and non-VA health 
care providers who have treated him for a 
heart condition, to include athlete's 
heart, since his separation from service 
in June 1999.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a cardiology 
examination to determine the nature, 
extent, and etiology of the veteran's 
heart condition, to include athlete's 
heart (if diagnosed).  Send the claims 
folder to the examiner(s) for review.  
Request that this examination include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Based on 
a review of the veteran's complete claims 
folder, and based on the results of the 
veteran's cardiology examination, the 
examiner(s) should be asked to address 
the following questions: (i) whether any 
currently diagnosed heart condition, to 
include athlete's heart, had it onset 
during  the veteran's active service 
between April 1986 and June 1999, or was 
caused by  any incident of service; or 
(ii) whether any currently diagnosed 
heart  condition, to include athlete's 
heart, was manifested within one year of 
the veteran's separation from service in 
June 1999.

4.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
readjudicate the issues of entitlement to 
service connection for a heart condition, 
to include athlete's heart, in light of 
all pertinent legal authority and the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his service representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


